Title: To James Madison from Josiah Meigs, 22 June 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        22nd. June 1815
                    
                    The commissioner of the General Land office respectfully represents to the President of the United States, That
                    1. By the treaty of Brownstown of Nov. 25. 1808—the Wyandot, Chippewa, &c. chiefs, ceded “a tract of land for a road of 120 feet in width, from the foot of the rapids of the river Miami of Lake Erie to the Western Line of the Connecticut reserve and all the land within one Mile of said road on each side thereof.
                    2. That a road was accordingly surveyed by commissioners duly authorised in July 1812. A plan of that road and a sketch of the adjacent region accompany this.
                    3. The Indian Chiefs now strongly protest against the establishment of the road as surveyed by the Commissioners, but appear to be willing to grant a road, provided it shall touch Lower Sandusky.
                    4. It would, therefore be, probably, adviseable to instruct the commissioners, who are about to hold a treaty with those tribes, to relinquish the claim to the road as it is now laid out and located, and to accept of a road, which shall touch Lower Sandusky, provided the Indians persevere in their opposition to the present road. Which is very respectfully submitted
                    
                        J. M.
                    
                